39 F.3d 1176
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Louis Andrew DIZOR, Jr., Petitioner.
No. 94-8081.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 18, 1994.Decided Nov. 15, 1994.

On Petition for Writ of Mandamus.  (CA-84-241-HC).
Louis Andrew Dizor, Jr., Petitioner Pro Se.
PETITION DENIED.
Before HALL and MICHAEL, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Petitioner has filed a petition for a writ of mandamus in this Court requesting appointment of counsel and authorization to file state and federal petitions for post conviction relief.  Petitioner alleges that his prior petitions were denied due to his lack of legal training and the fact that he was not represented by counsel.  We deny the petition.


2
Mandamus is a drastic remedy to be used only in extraordinary circumstances.   Kerr v. United States Dist. Court for N. Dist., 426 U.S. 394, 402 (1976).  Petitioner failed to show that he has a clear right to the relief sought and that no other remedy is available.*   In re First Fed.  Sav. & Loan Ass'n, 860 F.2d 135, 138 (4th Cir.1988).  While we grant leave to proceed in forma pauperis, we deny the petition for writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
PETITION DENIED.



*
 Although he faces a heightened standard, Petitioner may assert his constitutional claims in a subsequent petition